Exhibit 10.59

 

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS.  THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATES SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO ARTEMIS INTERNATIONAL SOLUTIONS CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

SECURED CONVERTIBLE MINIMUM BORROWING NOTE

 

FOR VALUE RECEIVED, ARTEMIS INTERNATIONAL SOLUTIONS CORPORATION a Delaware
corporation (the “Borrower”) promises to pay to LAURUS MASTER FUND, LTD., c/o
Ogier Corporate Services Ltd., P.O. Box 1234 G.T., Queensgate House, South
Church Street, Grand Cayman, Cayman Islands, Fax: 345-949-9877 (the “Holder”) or
its registered assigns, on order, the sum of One Million Five Hundred Thousand
Dollars ($1,500,000), of, if different, the aggregate principal amount of all
“Loans” (as such term is defined in the Security Agreement referred to below),
together with any accrued and unpaid interest hereon, on August 26, 2006 (the
“Maturity Date”).

 

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Security Agreement between Borrower and the Holder
dated as of August 14, 2003 (as amended, modified and supplemented from time to
time, the “Security Agreement”).

 

The following terms shall apply to this Minimum Borrowing Note (the “Note”):

 

ARTICLE I
INTEREST

 

1.1  Interest Rate.  Subject to Sections 5.3 and 6.7 hereof, interest payable on
this Note shall accrue at a rate per annum equal to the “prime rate” published
in The Wall Street Journal from time to time, plus three quarters percent
(0.75%) (the “Contract Rate”), provided, however, that solely for the period
beginning on the date hereof and ending on February 15, 2004 the Contract Rate
shall be five percent (5%).  The Prime Rate shall be increased or decreased as
the case may be for each increase or decrease in the Prime Rate in an amount
equal to such increase or decrease in the Prime Rate; each change to be
effective as of the day of the change in such rate in accordance with the terms
of the Security Agreement. Subject to Section 1.2, the Contract Rate shall not
be less than five percent (5.0%).

 

1.2  Contract Rate Adjustments and Payments.  The Contract Rate shall be
calculated on a monthly basis and be subject to adjustment as follows: if (i)
the Borrower shall have registered the shares of the Borrower’s common stock
underlying the conversion of all currently issued and

 

--------------------------------------------------------------------------------


 

outstanding Minimum Borrowing Notes and that certain warrant issued to Holder of
even date herewith on a registration statement declared effective by the
Securities Exchange Commission, and (ii) the volume weighted average price of
the Common Stock as reported by Bloomberg, L.P. on the principal market for the
five (5) trading days immediately preceding a Interest Payment Date (defined
below) (the “VWAP”) exceeds the then applicable Fixed Conversion Price, the
Contract Rate for the succeeding calendar month shall automatically be (iii) the
prime rate minus by twenty five basis points (25 b.p.) if the VWAP is equal to
or greater than 130% of, but less than 150% of, the then applicable Fixed
conversion Price (iv) the prime rate minus by seventy five basis points (75
b.p.) if the VWAP is equal to or greater than 150% of, but less than 175% of,
the then applicable Fixed conversion Price for such period or (v) the prime rate
minus by one and one quarter percent (1.25%) if the VWAP is 175% or greater than
the then applicable Fixed conversion Price (the “Discounted Interest Rate”). If
the VWAP is less than 130% of the Fixed Conversion Price, the discounted
Interest Rate shall be the Contract Rate. Interest shall be payable monthly in
arrears commencing on September 1, 2003 and on the first day of each consecutive
calendar month thereafter, (each, an “Interest Payment Date”).

 

ARTICLE II
ADVANCES, PAYMENTS UNDER NOTE


 


2.1.          MECHANICS OF ADVANCES.  ALL LOANS EVIDENCED BY THIS NOTE SHALL BE
MADE IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE SECURITY AGREEMENT.


 


2.2.          FIXED CONVERSION PRICE.  FOR PURPOSES HEREOF, SUBJECT TO SECTION
3.5 HEREOF, THE “FIXED CONVERSION PRICE” MEANS, (I) $1.45 FOR THE FIRST
CUMULATIVE ISSUANCE OF 190,000 SHARES OF COMMON STOCK CONVERTED PURSUANT TO THE
TERMS HEREOF, (II) $1.81 FOR THE SECOND CUMULATIVE ISSUANCE OF 190,000 SHARES OF
COMMON STOCK CONVERTED PURSUANT TO THE TERMS HEREOF, AND (III) $2.57 FOR THE
CUMULATIVE ISSUANCE OF 342,646 SHARES OF COMMON STOCK CONVERTED PURSUANT TO THE
TERMS HEREOF.  THEREAFTER, THE FIXED CONVERSION PRICE SHALL BE RESET TO 105 % OF
THE VOLUME WEIGHTED AVERAGE CLOSING PRICES FOR THE COMMON STOCK ON THE PRINCIPAL
MARKET, OR ON ANY SECURITIES EXCHANGE OR OTHER SECURITIES MARKET ON WHICH THE
COMMON STOCK IS THEN BEING LISTED OR TRADED, FOR THE FIVE (5) TRADING DAYS
IMMEDIATELY PRIOR TO THE $1,500,000 AGGREGATION OF EACH RESPECTIVE NEW
(SERIALIZED) MINIMUM BORROWING NOTE.


 

2.2           No Effective Registration.  Notwithstanding anything to the
contrary herein, none of the Borrower’s obligations to the Holder may be
converted into Common Stock unless (i) an effective current Registration
Statement (as defined in the Registration Rights Agreement) covering the shares
of Common Stock to be issued in connection with satisfaction of such obligations
exists, (ii) no Event of Default hereunder exists and is continuing, unless such
Event of Default is cured within any applicable cure period or is otherwise
waived in writing by the Holder in whole or in part at the Holder’s option (iii)
an exemption from registration of the Common Stock is available to pursuant to
Rule 144 of the Securities Act.


 

2

--------------------------------------------------------------------------------


 


2.3.          OPTIONAL REDEMPTION IN CASH.  THE BORROWER WILL HAVE THE OPTION OF
PREPAYING THIS NOTE (“OPTIONAL REDEMPTION”) BY PAYING TO THE HOLDER A SUM OF
MONEY EQUAL TO ONE HUNDRED THIRTY PERCENT (130%) OF THE PRINCIPAL AMOUNT OF THIS
NOTE TOGETHER WITH ACCRUED BUT UNPAID INTEREST THEREON AND ANY AND ALL OTHER
SUMS DUE, ACCRUED OR PAYABLE TO THE HOLDER ARISING UNDER THIS NOTE, THE SECURITY
AGREEMENT, OR ANY ANCILLARY AGREEMENT (AS DEFINED IN THE SECURITY AGREEMENT)
(THE “REDEMPTION AMOUNT”) ON THE DAY WRITTEN NOTICE OF REDEMPTION (THE “NOTICE
OF REDEMPTION”) IS GIVEN TO THE HOLDER. THE NOTICE OF REDEMPTION SHALL SPECIFY
THE DATE FOR SUCH OPTIONAL REDEMPTION (THE “REDEMPTION PAYMENT DATE”) WHICH DATE
SHALL BE SEVEN (7) DAYS AFTER THE DATE OF THE NOTICE OF REDEMPTION (THE
“REDEMPTION PERIOD”). A NOTICE OF REDEMPTION SHALL NOT BE EFFECTIVE WITH RESPECT
TO ANY PORTION OF THIS NOTE FOR WHICH THE HOLDER HAS PREVIOUSLY DELIVERED A
NOTICE OF CONVERSION (DEFINED BELOW) PURSUANT TO SECTION 3.1, OR FOR CONVERSIONS
ELECTED TO BE MADE BY THE HOLDER PURSUANT TO SECTION 3.1 DURING THE REDEMPTION
PERIOD.  THE REDEMPTION AMOUNT SHALL BE DETERMINED AS IF SUCH HOLDER’S
CONVERSION ELECTIONS HAD BEEN COMPLETED IMMEDIATELY PRIOR TO THE DATE OF THE
NOTICE OF REDEMPTION. ON THE REDEMPTION PAYMENT DATE, THE REDEMPTION AMOUNT
(PLUS ANY ADDITIONAL INTEREST AND FEES ACCRUING ON THE NOTES DURING THE
REDEMPTION PERIOD) MUST BE IRREVOCABLY PAID IN FULL IN IMMEDIATELY AVAILABLE
FUNDS TO THE HOLDER.  IN THE EVENT THE BORROWER FAILS TO PAY THE REDEMPTION
AMOUNT ON THE REDEMPTION PAYMENT DATE, THEN SUCH REDEMPTION NOTICE WILL BE NULL
AND VOID.

 

ARTICLE III
HOLDER’S CONVERSION RIGHTS


 


3.1.          OPTIONAL CONVERSION. SUBJECT TO THE TERMS OF THIS ARTICLE III, THE
HOLDER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, AT ANY TIME UNTIL THE
MATURITY DATE, OR THEREAFTER DURING AN EVENT OF DEFAULT (AS DEFINED IN ARTICLE
V), AND, SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 3.2 HEREOF, TO CONVERT
ALL OR ANY PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT AND/OR ACCRUED INTEREST
AND FEES DUE AND PAYABLE INTO FULLY PAID AND NONASSESSABLE SHARES OF THE COMMON
STOCK AT THE FIXED CONVERSION PRICE. THE SHARES OF COMMON STOCK TO BE ISSUED
UPON SUCH CONVERSION ARE HEREIN REFERRED TO AS THE “CONVERSION SHARES.”


 


3.2.          CONVERSION LIMITATION.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN
TO THE CONTRARY, THE HOLDER SHALL NOT BE ENTITLED TO CONVERT PURSUANT TO THE
TERMS OF THIS NOTE AN AMOUNT THAT WOULD BE CONVERTIBLE INTO THAT NUMBER OF
CONVERSION SHARES WHICH WOULD EXCEED THE DIFFERENCE BETWEEN THE NUMBER OF SHARES
OF COMMON STOCK BENEFICIALLY OWNED BY SUCH HOLDER OR ISSUABLE UPON EXERCISE OF
WARRANTS HELD BY SUCH HOLDER AND 2.50% OF THE OUTSTANDING SHARES OF COMMON STOCK
OF THE BORROWER.  FOR THE PURPOSES OF THE IMMEDIATELY PRECEDING SENTENCE,
BENEFICIAL OWNERSHIP SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE
EXCHANGE ACT AND REGULATION 13D-3 THEREUNDER.  THE HOLDER MAY VOID THE
CONVERSION SHARES LIMITATION DESCRIBED IN THIS SECTION 3.2 UPON THE OCCURRENCE
AND DURING THE CONTINUANCE BEYOND ANY APPLICABLE GRACE PERIOD OF AN EVENT OF
DEFAULT, BY WRITTEN NOTICE TO THE BORROWER.


 


3.3.          MECHANICS OF HOLDER’S CONVERSION. IN THE EVENT THAT THE HOLDER
ELECTS TO CONVERT THIS NOTE INTO COMMON STOCK, THE HOLDER SHALL GIVE NOTICE OF
SUCH ELECTION BY DELIVERING AN EXECUTED AND COMPLETED NOTICE OF CONVERSION
(“NOTICE OF CONVERSION”) TO THE BORROWER AND SUCH NOTICE OF CONVERSION SHALL
PROVIDE A BREAKDOWN IN REASONABLE DETAIL OF THE PRINCIPAL AMOUNT, ACCRUED
INTEREST AND FEES THAT ARE BEING CONVERTED.  ON EACH CONVERSION DATE (AS

 

3

--------------------------------------------------------------------------------


 

hereinafter defined) and in accordance with its Notice of Conversion, the Holder
shall make the appropriate reduction to the Principal Amount, accrued interest
and fees as entered in its records and shall provide written notice thereof to
the Borrower within two (2) business days after the Conversion Date.  Each date
on which a Notice of Conversion is delivered or telecopied to the Borrower in
accordance with the provisions hereof shall be deemed a Conversion Date (the
“Conversion Date”).  A form of Notice of Conversion to be employed by the Holder
is annexed hereto as Exhibit A.  Pursuant to the terms of the Notice of
Conversion, the Borrower will issue instructions to the transfer agent
accompanied by an opinion of counsel within one (1) business day of the date of
the delivery to Borrower of the Notice of Conversion and shall cause the
transfer agent to transmit the certificates representing the Conversion Shares
to the Holder by crediting the account of the Holder’s designated broker with
the Depository Trust Corporation (“DTC”) through its Deposit Withdrawal Agent
Commission (“DWAC”) system within three (3) business days after receipt by the
Borrower of the Notice of Conversion (the “Delivery Date”). In the case of the
exercise of the conversion rights set forth herein the conversion privilege
shall be deemed to have been exercised and the Conversion Shares issuable upon
such conversion shall be deemed to have been issued upon the date of receipt by
the Borrower of the Notice of Conversion. The Holder shall be treated for all
purposes as the record holder of such Common Stock, unless the Holder provides
the Borrower written instructions to the contrary.


 


3.4.          LATE PAYMENTS. THE BORROWER UNDERSTANDS THAT A DELAY IN THE
DELIVERY OF THE SHARES OF COMMON STOCK IN THE FORM REQUIRED PURSUANT TO THIS
ARTICLE BEYOND THE DELIVERY DATE COULD RESULT IN ECONOMIC LOSS TO THE HOLDER. 
AS COMPENSATION TO THE HOLDER FOR SUCH LOSS, THE BORROWER AGREES TO PAY LATE
PAYMENTS TO THE HOLDER FOR LATE ISSUANCE OF SUCH SHARES IN THE FORM REQUIRED
PURSUANT TO THIS ARTICLE III UPON CONVERSION OF THE NOTE, IN THE AMOUNT EQUAL TO
THE GREATER OF (I) $500 PER BUSINESS DAY AFTER THE DELIVERY DATE AND (II) THE
HOLDER’S ACTUAL DAMAGES ARISING FORM SUCH DELAYED DELIVERY.    THE BORROWER
SHALL PAY ANY PAYMENTS INCURRED UNDER THIS SECTION 3.4 IN IMMEDIATELY AVAILABLE
FUNDS, UPON DEMAND OF HOLDER.


 


3.5.          ADJUSTMENT PROVISIONS. THE FIXED CONVERSION PRICE AND NUMBER AND
KIND OF SHARES OR OTHER SECURITIES TO BE ISSUED UPON CONVERSION DETERMINED
PURSUANT TO SECTION 2.2 SHALL BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME UPON
THE HAPPENING OF CERTAIN EVENTS WHILE THIS CONVERSION RIGHT REMAINS OUTSTANDING,
AS FOLLOWS:

 

A.            RECLASSIFICATION, ETC.  IF THE BORROWER AT ANY TIME SHALL, BY
RECLASSIFICATION OR OTHERWISE, CHANGE THE COMMON STOCK INTO THE SAME OR A
DIFFERENT NUMBER OF SECURITIES OF ANY CLASS OR CLASSES, THIS NOTE, AS TO THE
UNPAID PRINCIPAL AMOUNT AND ACCRUED INTEREST THEREON, SHALL THEREAFTER BE DEEMED
TO EVIDENCE THE RIGHT TO PURCHASE AN ADJUSTED NUMBER OF SUCH SECURITIES AND KIND
OF SECURITIES AS WOULD HAVE BEEN ISSUABLE AS THE RESULT OF SUCH CHANGE WITH
RESPECT TO THE COMMON STOCK IMMEDIATELY PRIOR TO SUCH RECLASSIFICATION OR OTHER
CHANGE.

 

B.            STOCK SPLITS, COMBINATIONS AND DIVIDENDS.  IF THE SHARES OF COMMON
STOCK ARE SUBDIVIDED OR COMBINED INTO A GREATER OR SMALLER NUMBER OF SHARES OF
COMMON STOCK, OR IF A DIVIDEND IS PAID ON THE COMMON STOCK IN SHARES OF COMMON
STOCK, THE FIXED CONVERSION PRICE SHALL BE PROPORTIONATELY REDUCED IN CASE OF
SUBDIVISION OF SHARES OR STOCK DIVIDEND OR PROPORTIONATELY INCREASED IN THE CASE
OF COMBINATION OF SHARES, IN EACH SUCH CASE BY THE RATIO WHICH THE TOTAL NUMBER
OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY AFTER SUCH

 

4

--------------------------------------------------------------------------------


 

event bears to the total number of shares of Common Stock outstanding
immediately prior to such event.

 

C.            Share Issuances.  Subject to the provisions of this Section 3.5,
if the Borrower shall at any time prior to the conversion or repayment in full
of the Principal Amount issue any shares of Common Stock or securities
convertible into Common Stock to a person other than the Holder (except (i)
pursuant to Subsections A or B above; (ii) pursuant to options, warrants, or
other obligations to issue shares outstanding as disclosed to Holder in writing;
or (iii) pursuant to options that may be issued under any employee incentive
stock option and/or any qualified stock option plan adopted by the Borrower) for
a consideration per share (the “Offer Price”) less than the Fixed Conversion
Price in effect at the time of such issuance, then the Fixed Conversion Price
shall be immediately reset to such lower Offer Price. For purposes hereof, the
issuance of any security of the Borrower convertible into or exercisable or
exchangeable for Common Stock shall result in an adjustment to the Fixed
Conversion Price at the time of issuance of such securities.

 

D.            COMPUTATION OF CONSIDERATION. FOR PURPOSES OF ANY COMPUTATION
RESPECTING CONSIDERATION RECEIVED PURSUANT TO SUBSECTION C ABOVE, THE FOLLOWING
SHALL APPLY:

 

(A)           IN THE CASE OF THE ISSUANCE OF SHARES OF COMMON STOCK FOR CASH,
THE CONSIDERATION SHALL BE THE AMOUNT OF SUCH CASH, PROVIDED THAT IN NO CASE
SHALL ANY DEDUCTION BE MADE FOR ANY COMMISSIONS, DISCOUNTS OR OTHER EXPENSES
INCURRED BY THE BORROWER FOR ANY UNDERWRITING OF THE ISSUE OR OTHERWISE IN
CONNECTION THEREWITH;

 

(B)           IN THE CASE OF THE ISSUANCE OF SHARES OF COMMON STOCK FOR A
CONSIDERATION IN WHOLE OR IN PART OTHER THAN CASH, THE CONSIDERATION OTHER THAN
CASH SHALL BE DEEMED TO BE THE FAIR MARKET VALUE THEREOF AS DETERMINED IN GOOD
FAITH BY THE BOARD OF DIRECTORS OF THE BORROWER (IRRESPECTIVE OF THE ACCOUNTING
TREATMENT THEREOF); AND

 

(C)           UPON ANY SUCH EXERCISE, THE AGGREGATE CONSIDERATION RECEIVED FOR
SUCH SECURITIES SHALL BE DEEMED TO BE THE CONSIDERATION RECEIVED BY THE BORROWER
FOR THE ISSUANCE OF SUCH SECURITIES PLUS THE ADDITIONAL MINIMUM CONSIDERATION,
IF ANY, TO BE RECEIVED BY THE BORROWER UPON THE CONVERSION OR EXCHANGE THEREOF
(THE CONSIDERATION IN EACH CASE TO BE DETERMINED IN THE SAME MANNER AS PROVIDED
IN CLAUSES (A) AND (B) OF THIS SUBSECTION (D)).


 


3.6.          RESERVATION OF SHARES. DURING THE PERIOD THE CONVERSION RIGHT
EXISTS, THE BORROWER WILL RESERVE FROM ITS AUTHORIZED AND UNISSUED COMMON STOCK
A SUFFICIENT NUMBER OF SHARES TO PROVIDE FOR THE ISSUANCE OF COMMON STOCK UPON
THE FULL CONVERSION OF THIS NOTE.  THE BORROWER REPRESENTS THAT UPON ISSUANCE,
SUCH SHARES WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE.  THE
BORROWER AGREES THAT ITS ISSUANCE OF THIS NOTE SHALL CONSTITUTE FULL AUTHORITY
TO ITS OFFICERS, AGENTS, AND TRANSFER AGENTS WHO ARE CHARGED WITH THE DUTY OF
EXECUTING AND ISSUING STOCK CERTIFICATES TO EXECUTE AND ISSUE THE NECESSARY
CERTIFICATES FOR SHARES OF COMMON STOCK UPON THE CONVERSION OF THIS NOTE.


 


3.7.          REGISTRATION RIGHTS.  THE HOLDER HAS BEEN GRANTED REGISTRATION
RIGHTS WITH RESPECT TO THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF
THIS NOTE AS MORE FULLY SET FORTH IN A REGISTRATION RIGHTS AGREEMENT DATED THE
DATE HEREOF.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV
EVENTS OF DEFAULT

 

The occurrence of any of the following events is an Event of Default (“Event of
Default”):


 


4.1.          FAILURE TO PAY PRINCIPAL, INTEREST OR OTHER FEES.  THE BORROWER
FAILS TO PAY WHEN DUE ANY INSTALLMENT OF PRINCIPAL, INTEREST OR OTHER FEES
HEREON OR ON ANY OTHER NOTE ISSUED PURSUANT TO THE SECURITY AGREEMENT, WHEN DUE
IN ACCORDANCE WITH THE TERMS OF SUCH NOTE, PROVIDED, HOWEVER, THAT THE COMPANY
SHALL HAVE FIVE (5) BUSINESS DAYS TO CURE ANY SUCH PAYMENT DEFAULT.


 


4.2.          BREACH OF COVENANT.  THE BORROWER BREACHES ANY COVENANT OR OTHER
TERM OR CONDITION OF THIS NOTE IN ANY MATERIAL RESPECT AND SUCH BREACH, IF
SUBJECT TO CURE, CONTINUES FOR A PERIOD OF TEN (10) DAYS AFTER THE OCCURRENCE
THEREOF.


 


4.3.          BREACH OF REPRESENTATIONS AND WARRANTIES.  ANY MATERIAL
REPRESENTATION OR WARRANTY OF THE BORROWER OR THE SUBSIDIARY GUARANTOR MADE
HEREIN, OR THE SECURITY AGREEMENT, OR IN ANY ANCILLARY AGREEMENT SHALL BE FALSE
OR MISLEADING, IN ANY MATERIAL RESPECT.


 


4.4.          STOP TRADE.  AN SEC STOP TRADE ORDER OR PRINCIPAL MARKET TRADING
SUSPENSION OF THE COMMON STOCK SHALL BE IN EFFECT FOR 5 CONSECUTIVE DAYS OR 5
DAYS DURING A PERIOD OF 10 CONSECUTIVE DAYS, EXCLUDING IN ALL CASES A SUSPENSION
OF ALL TRADING ON A PRINCIPAL MARKET, PROVIDED THAT THE BORROWER SHALL NOT HAVE
BEEN ABLE TO CURE SUCH TRADING SUSPENSION WITHIN 30 DAYS OF THE NOTICE THEREOF
OR LIST THE COMMON STOCK ON ANOTHER PRINCIPAL MARKET WITHIN 60 DAYS OF SUCH
NOTICE.  THE “PRINCIPAL MARKET” FOR THE COMMON STOCK SHALL INCLUDE THE NASD OTC
BULLETIN BOARD, NASDAQ SMALLCAP MARKET, NASDAQ NATIONAL MARKET SYSTEM, AMERICAN
STOCK EXCHANGE, OR NEW YORK STOCK EXCHANGE (WHICHEVER OF THE FOREGOING IS AT THE
TIME THE PRINCIPAL TRADING EXCHANGE OR MARKET FOR THE COMMON STOCK), OR ANY
SECURITIES EXCHANGE OR OTHER SECURITIES MARKET ON WHICH THE COMMON STOCK IS THEN
BEING LISTED OR TRADED.


 


4.5.          RECEIVER OR TRUSTEE.  IF THE BORROWER OR THE SUBSIDIARY GUARANTOR
SHALL (I) APPLY FOR, CONSENT TO OR SUFFER TO EXIST THE APPOINTMENT OF, OR THE
TAKING OF POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE OR LIQUIDATOR OF ITSELF
OR OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, (II) MAKE A GENERAL ASSIGNMENT
FOR THE BENEFIT OF CREDITORS, (III) COMMENCE A VOLUNTARY CASE UNDER THE FEDERAL
BANKRUPTCY LAWS (AS NOW OR HEREAFTER IN EFFECT), (IV) BE ADJUDICATED BANKRUPT OR
INSOLVENT, (V) FILE A PETITION SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW
PROVIDING FOR THE RELIEF OF DEBTORS, (VI) ACQUIESCE TO, OR FAIL TO HAVE
DISMISSED, WITHIN THIRTY (30) DAYS, ANY PETITION FILED AGAINST IT IN ANY
INVOLUNTARY CASE UNDER SUCH BANKRUPTCY LAWS, OR (VII) TAKE ANY ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FOREGOING.


 


4.6.          JUDGMENTS.  ANY MONEY JUDGMENT, WRIT OR SIMILAR FINAL PROCESS
SHALL BE ENTERED OR FILED AGAINST THE BORROWER OR ANY OF ITS PROPERTY OR OTHER
ASSETS FOR MORE THAN $250,000, AND SHALL REMAIN UNVACATED, UNBONDED OR UNSTAYED
FOR A PERIOD OF NINETY (90) DAYS.


 


4.7.          DEFAULT UNDER RELATED AGREEMENT.  THE OCCURRENCE OF AN EVENT OF
DEFAULT UNDER AND AS DEFINED IN THE SECURITY AGREEMENT AND/OR THE ANCILLARY
AGREEMENTS.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V
DEFAULT PAYMENTS


 


5.1.          DEFAULT PAYMENT.  IF AN EVENT OF DEFAULT OCCURS AND IS CONTINUING
BEYOND ANY APPLICABLE GRACE PERIOD, THE HOLDER, AT ITS OPTION, MAY ELECT, IN
ADDITION TO ALL RIGHTS AND REMEDIES OF HOLDER UNDER THE SECURITY AGREEMENT AND
ALL OBLIGATIONS OF BORROWER UNDER THE SECURITY AGREEMENT, TO REQUIRE THE
BORROWER TO MAKE A DEFAULT PAYMENT (“DEFAULT PAYMENT”).  THE DEFAULT PAYMENT
SHALL BE 120% OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE NOTE, PLUS ACCRUED BUT
UNPAID INTEREST, ALL OTHER FEES THEN REMAINING UNPAID, AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER. THE DEFAULT PAYMENT SHALL BE APPLIED FIRST TO ANY FEES DUE
AND PAYABLE TO HOLDER PURSUANT TO THE NOTES OR THE ANCILLARY AGREEMENTS, THEN TO
ACCRUED AND UNPAID INTEREST DUE ON THE NOTES AND THEN TO OUTSTANDING PRINCIPAL
BALANCE OF THE NOTES.


 


5.2.          DEFAULT PAYMENT DATE AND DEFAULT NOTICE PERIOD.  THE DEFAULT
PAYMENT SHALL BE DUE AND PAYABLE ON THE FIFTH BUSINESS DAY AFTER AN EVENT OF
DEFAULT AS DEFINED IN ARTICLE IV (“DEFAULT PAYMENT DATE”) HAS OCCURRED AND IS
CONTINUING BEYOND ANY APPLICABLE GRACE PERIOD.  THE PERIOD BETWEEN DATE UPON
WHICH OF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING BEYOND ANY
APPLICABLE GRACE PERIOD AND THE DEFAULT PAYMENT DATE SHALL BE THE “DEFAULT
PERIOD.”  IF DURING THE DEFAULT PERIOD, THE BORROWER CURES THE EVENT OF DEFAULT,
THE EVENT OF DEFAULT WILL NO LONGER EXIST AND ANY ADDITIONAL RIGHTS THE HOLDER
HAD TRIGGERED BY THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT WILL NO
LONGER EXIST.  IF THE EVENT OF DEFAULT IS NOT CURED DURING THE DEFAULT NOTICE
PERIOD, ALL AMOUNTS PAYABLE HEREUNDER SHALL BE DUE AND PAYABLE ON THE DEFAULT
PAYMENT DATE, ALL WITHOUT FURTHER DEMAND, PRESENTMENT OR NOTICE, OR GRACE
PERIOD, ALL OF WHICH HEREBY ARE EXPRESSLY WAIVED.


 


5.3.          DEFAULT INTEREST RATE.  FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, INTEREST ON THIS NOTE SHALL AUTOMATICALLY BE
DETERMINED AS SET FORTH IN SECTION 5(A)(III) OF THE SECURITY AGREEMENT, AND ALL
OUTSTANDING OBLIGATIONS, INCLUDING UNPAID INTEREST, SHALL CONTINUE TO ACCRUE
INTEREST FROM THE DATE OF SUCH EVENT OF DEFAULT AT SUCH INTEREST RATE APPLICABLE
TO SUCH OBLIGATIONS UNTIL SUCH EVENT OF DEFAULT IS CURED OR WAIVED.


 


5.4.          CUMULATIVE REMEDIES.  THE REMEDIES UNDER THIS NOTE SHALL BE
CUMULATIVE.

 

ARTICLE VI
MISCELLANEOUS


 


6.1.          FAILURE OR INDULGENCE NOT WAIVER.  NO FAILURE OR DELAY ON THE PART
OF THE HOLDER HEREOF IN THE EXERCISE OF ANY POWER, RIGHT OR PRIVILEGE HEREUNDER
SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH POWER, RIGHT OR PRIVILEGE PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR
OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  ALL RIGHTS AND REMEDIES EXISTING
HEREUNDER ARE CUMULATIVE TO, AND NOT EXCLUSIVE OF, ANY RIGHTS OR REMEDIES
OTHERWISE AVAILABLE.


 


6.2.          NOTICES.  ANY NOTICE HEREIN REQUIRED OR PERMITTED TO BE GIVEN
SHALL BE IN WRITING AND PROVIDED IN ACCORDANCE WITH THE TERMS OF THE SECURITY
AGREEMENT.


 

7

--------------------------------------------------------------------------------


 


6.3.          AMENDMENT PROVISION.  THE TERM “NOTE” AND ALL REFERENCE THERETO,
AS USED THROUGHOUT THIS INSTRUMENT, SHALL MEAN THIS INSTRUMENT AS ORIGINALLY
EXECUTED, OR IF LATER AMENDED OR SUPPLEMENTED, THEN AS SO AMENDED OR
SUPPLEMENTED, AND ANY SUCCESSOR INSTRUMENT AS IT MAY BE AMENDED OR SUPPLEMENTED.


 


6.4.          ASSIGNABILITY.  THIS NOTE SHALL BE BINDING UPON THE BORROWER AND
ITS SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF THE HOLDER AND ITS
SUCCESSORS AND ASSIGNS, AND MAY BE ASSIGNED BY THE HOLDER IN ACCORDANCE WITH THE
REQUIREMENTS OF THE SECURITY AGREEMENT.


 


6.5.          COST OF COLLECTION.  IF DEFAULT IS MADE IN THE PAYMENT OF THIS
NOTE, THE BORROWER SHALL PAY THE HOLDER HEREOF REASONABLE COSTS OF COLLECTION,
INCLUDING REASONABLE ATTORNEYS’ FEES.


 


6.6.          GOVERNING LAW, DISPUTE RESOLUTION. 


 


(A) THIS AGREEMENT AND THE ANCILLARY AGREEMENTS SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE
CONFLICTS OF LAW PROVISIONS THEREOF.


 


(B) ANY DISPUTE, CONTROVERSY OR CLAIM ARISING UNDER, OUT OF OR RELATING TO THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ITS FORMATION, VALIDITY, BINDING
EFFECT, INTERPRETATION, PERFORMANCE, BREACH OR TERMINATION, AS WELL AS
NON-CONTRACTUAL CLAIMS, SHALL BE REFERRED TO AND FINALLY DETERMINED BY
ARBITRATION IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES (“RULES”) OF THE
AMERICAN ARBITRATION ASSOCIATION (“AAA”) AND CONDUCTED BY A SINGLE ARBITRATOR IN
ACCORDANCE WITH THE RULES IN THE CITY OF NEW YORK, STATE OF NEW YORK.  IN THE
EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT AND SUCH RULES, THE PROVISIONS OF
THIS AGREEMENT SHALL GOVERN.

 

(c) The arbitrator shall not have the authority, power, or right to alter,
change, amend, modify, add, or subtract from any provision of this Agreement or
to award punitive damages. The decision of the arbitrator shall be final and
incontestably binding upon the parties and not subject to appeal.  Judgment upon
any award may be entered in any court of competent jurisdiction.  Each party
shall share equally the fees and expenses of the arbitrator.  Prevailing party
shall be entitled to recover from the opposing party all attorneys fees, costs,
expenses, and costs of arbitration.  This arbitration provision shall be deemed
to be self-executing, and in the event that either party fails to appear at any
properly noticed arbitration proceeding, an award may be entered against such
party notwithstanding said failure to appear.


 


6.7.          MAXIMUM PAYMENTS.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO
ESTABLISH OR REQUIRE THE PAYMENT OF A RATE OF INTEREST OR OTHER CHARGES IN
EXCESS OF THE MAXIMUM PERMITTED BY APPLICABLE LAW.  IN THE EVENT THAT THE RATE
OF INTEREST REQUIRED TO BE PAID OR OTHER CHARGES HEREUNDER EXCEED THE MAXIMUM
PERMITTED BY SUCH LAW, ANY PAYMENTS IN EXCESS OF SUCH MAXIMUM SHALL BE CREDITED
AGAINST AMOUNTS OWED BY THE BORROWER TO THE HOLDER AND THUS REFUNDED TO THE
BORROWER.


 

8

--------------------------------------------------------------------------------


 


6.8.          SECURITY INTEREST.  THE HOLDER OF THIS NOTE HAS BEEN GRANTED A
SECURITY INTEREST IN CERTAIN ASSETS OF THE BORROWER MORE FULLY DESCRIBED IN A
SECURITY AGREEMENT DATED AS OF AUGUST 14, 2003.

 


6.9.          CONSTRUCTION.  EACH PARTY ACKNOWLEDGES THAT ITS LEGAL COUNSEL
PARTICIPATED IN THE PREPARATION OF THIS NOTE AND, THEREFORE, STIPULATES THAT THE
RULE OF CONSTRUCTION THAT AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING
PARTY SHALL NOT BE APPLIED IN THE INTERPRETATION OF THIS NOTE TO FAVOR ANY PARTY
AGAINST THE OTHER.

 

6.10         This Secured Convertible Minimum Borrowing Note and the Secured
Revolving Note issued to the Holder in connection herewith amend, restate and
supercede in its entirety (and are given in substitution for and not in
satisfaction of) that certain $5,000,000 Secured Convertible Note made by the
Borrower in favor of Holder dated August 14, 2003, which Secured Convertible
Note shall be deemed cancelled by substitution upon the execution and delivery
of this Secured Convertible Minimum Borrowing Note and the Secured Revolving
Note to Holder.


 


[BALANCE OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Secured Convertible Minimum
Borrowing Note to be signed in its name effective as of August 14, 2003.

 

 

 

ARTEMIS INTERNATIONAL SOLUTIONS CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

WITNESS:

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

NOTICE OF CONVERSION

 

(To be executed by the Holder in order to convert the Note)

 

 

The undersigned hereby elects to convert $                   of the principal
and $                   of the interest due on the Secured Convertible Minimum
Borrowing Note issued by ARTEMIS INTERNATIONAL SOLUTIONS CORPORATION on August
14, 2003 into Shares of Common Stock of ARTEMIS INTERNATIONAL SOLUTIONS
CORPORATION (the “Borrower”) according to the conditions set forth in such Note,
as of the date written below.

 

Date of Conversion:

 

 

 

 

 

Conversion Price:

 

 

 

 

 

Shares To Be Delivered:

 

 

 

 

 

Signature:

 

 

 

 

 

Print Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Holder DWAC instructions

 

 

 

11

--------------------------------------------------------------------------------